                 Case 2:20-mj-00153-EJY Document 15 Filed 05/15/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     CHRISTOPHER BURTON
 3   Nevada Bar Number 12940
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6270 / Fax: 702.388.6418
     Christopher.burton4@usdoj.gov
 6   Attorneys for the United States

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00153-EJY
 9
                     Plaintiff,
                                                       Government’s Motion to Quash Arrest
10                                                     Warrant
            v.
11
     DALE SCOTT,
12
                     Defendant.
13

14

15          On March 4, 2020, Defendant Dale Scott had an initial appearance before this

16   Court consistent with Rules of Federal Criminal Procedure 5. See ECF No. 2. At that

17   hearing, he was ordered released on pretrial supervision and was required to appear before

18   the District Court for the Central District of California. Id. On April 17, 2020, before Scott

19   had made his initial appearance in the Central District of California, this Court issued an

20   arrest warrant for Scott on the basis of a number of violations of his pretrial release

21   conditions. On May 12, 2020, Scott appeared via video conference in the District of Los

22   Angeles for a hearing on the revocation of pretrial release. Scott admitted to the violations

23   and agreed to surrender himself to pretrial detention by noon on May 14, 2020. On May

24   14, 2020, Scott surrendered himself in California.
              Case 2:20-mj-00153-EJY Document 15 Filed 05/15/20 Page 2 of 2



1           Given that Scott has now surrendered himself to pretrial detention as a result of the

2    violations which precipitated the instant warrant, the government now moves to quash the

3    pending arrest warrant.

4

5    Dated: May 15, 2020.

6
                                                       Respectfully submitted,
7                                                      NICHOLAS TRUTANICH
                                                       United States Attorney
8
                                                       /s/_______________________
9                                                      CHRISTOPHER BURTON
                                                       Assistant United States Attorney
10

11
                                                           ORDER
12
                                      Based on the foregoing information, the Court finds
13                                    good cause to grant the Motion to Quash.
14
                                      Accordingly, IT IS HEREBY ORDERED that the
                                      Government's Motion to Quash Arrest Warrant (ECF
15
                                      No. 14) is GRANTED.
16

17                                    __________________________________________
                                      UNITED STATES MAGISTRATE JUDGE
18
                                      Dated: May 15, 2020
19

20

21

22

23

24


                                                   2
